*4The Court were of opinion, that such a bill of salo might be deemed fraudulent from other circumstances than the continuance of possession. The act of assembly, by requiring the bill of sale to be acknowledged and recorded within a limited time, intended by those circumstances of notoriety to take off the presumption of fraud arising from the vendor’s continuing in possession. But if there were other circumstances attending the transaction, which tended to shew it fraudulent, those circumstances might be given in evidence.
The court were also of opinion that the distress was illegal. . Yerdict for the defendant.
N. B. This seems to be a judicial decision, that the abovementioned statute of 2 W. & M. sess. 1, ch. 5, is in force in this state.